Citation Nr: 0731129	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-18 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.  He served in the Republic of Vietnam from 
November 9, 1969 to February 2, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and March 2005 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which denied 
service connection for hypertension, prostate problems, 
depression, and PTSD.  The Board notes that in a June 2005 VA 
Form 9, the veteran expressed his contention to only appeal 
the issue of service connection for PTSD.


FINDING OF FACT

The veteran does not have a competent medical diagnosis of 
PTSD related to service. 


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A VA notice and 
duty to assist letter dated in October 2004 satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as it informed the appellant of what evidence was 
needed to establish service connection for PTSD, of what VA 
would do or had done, what evidence he should provide, 
informed the appellant that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim, and asked him to provide any 
information in his possession.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The RO requested and received VA 
outpatient treatment records from the Lake City VA Medical 
Center (VAMC).  Also, the veteran's service medical and 
personnel records are contained in the claims file.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim that VA has 
not sought.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective 
date, if service connection was granted on appeal.  Since the 
veteran's service connection claim is being denied, no 
initial disability rating or effective date will be assigned, 
so the Board finds that there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, 
supra.  The appellant and his representative have not alleged 
any prejudice with respect to the timing of the notification, 
nor has any been shown.  

The Board finds that the evidence of record -service medical 
and personnel records, VA medical treatment records, and lay 
statements -- is adequate for determining whether the 
criteria for service connection have been met.  Accordingly, 
the Board finds that the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and no further assistance to the 
appellant in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military, naval, or air service.  See 
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.1(k), 3.303(a) (2007).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
psychosis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2007).

The veteran contends that he is entitled to service 
connection for PTSD.  He alleges exposure to enemy attacks 
and witnessed casualties during his wartime service in 
Vietnam and claims that he has acquired PTSD as a result of 
such exposure.  

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor actually occurred, and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); 67 
Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (codified as amended 
at 38 C.F.R. § 3.304(f)); see also Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 
389, 394-95 (1996)).  Specifically, to establish entitlement 
to service connection for PTSD, the veteran must submit 
"...medical evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred."  38 C.F.R. § 3.304(f) (2007).

A review of the veteran's claims file shows that the 
available evidence fails to establish the first element of 
the 38 C.F.R. § 3.304(f) analysis: a current medical 
diagnosis of PTSD.  Outpatient treatment records from the 
Lake City VAMC, between December 2002 and July 2004, show 
that the veteran started seeking treatment for substance 
abuse in 2002.  Consistently, his primary medical diagnosis 
is ethanol dependence in early remission.  In a June 2004 
treatment note, the veteran denied a history of PTSD.  In 
July 2004, the veteran was treated by a VA psychiatrist, 
where he reported having served in the Republic of Vietnam as 
a security guard at an ammunition storage facility.  Upon 
considering the veteran's medical history, the VA 
psychiatrist found that the veteran had a history of ethanol 
abuse.  Upon mental examination, the veteran's mood was sad 
and his affect was blunted.  His thought process and judgment 
was fair to good.  The veteran was diagnosed with ethanol 
dependence in early remission and ethanol induced mood 
disorder in partial remission.  The VA physician noted that 
it was unclear whether the veteran's mood disorder was a 
primary psychiatric disorder or a consequence of his low 
history of ethanol abuse.  Given the above medical evidence, 
the Board finds that the veteran has a diagnosis of alcohol 
dependence and mood disorder and not PTSD.  Thus, in the 
absence of a competent medical diagnosis of PTSD, the 
appellant's claim must be denied. 

Finally, the appellant, his family, and his representative 
may believe that there was a causal relationship between the 
veteran's service and his claimed PTSD.  The Board notes that 
several lay statements submitted by the veteran's family 
members attest to the change in the veteran's behavior after 
discharge from military service.  However, such observations 
do not necessarily mean that the veteran has a medical 
diagnosis of PTSD.  Further, there is no indication that they 
possess the requisite knowledge, skill, experience, training, 
or education to qualify as medical experts for their 
statements to be considered competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay persons 
are not considered competent to offer medical opinions 
regarding causation or diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the claimed disorder and, it follows 
that, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

Service connection for PTSD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


